We are of the opinion that the holding of the Court of Appeals was in accordance with the weight of authority, and that it did not err in affirming the judgment of the trial court. But while we concur with the Court of Appeals in their rulings upon the controlling issue in the case, we do not concur in what was said in the second division of their opinion, in reference to the following extract from the charge of the trial court: "Such other or additional operation would be considered in law a trespass upon the person of the patient, unless the surgeon could show that such other or additional operation was necessary to save the life of, or prevent injury to, the patient, and there existed an emergency in which the consent of the patient or some person authorized to act for him could not be obtained." In the same division of that opinion it was said: "While it would have been better to omit the charge complained *Page 688 
of, yet, after looking through the entire record, we are so impressed with the perspicuity and fairness of the charge as a whole, and with the impartial and lucid manner in which the issues in the case were presented to the jury, that we do not believe the jury were confused or misled, or that the plaintiff suffered prejudice." We are of the opinion that this charge was authorized by the evidence and was applicable to the issues in the case. *Page 742